Case 2:14-cr-00470-DN Document 287-1 Filed 08/25/20 PageID.3776 Page 1 of 2




                                            Exhibit A
Case 2:14-cr-00470-DN Document 287-1 Filed 08/25/20 PageID.3777 Page 2 of 2


From:              Moon, Allison (USAUT)
To:                phil@lymancpa.com
Subject:           Request for Tax Returns per Court Order
Date:              Tuesday, July 07, 2020 6:31:00 PM
Attachments:       286 - Order Denying Motion to Amend Payment Schedule.pdf


Hello Mr. Lyman,

As you may recall, last October the U.S. District Court ordered you to provide your returns from tax
years 2017, 2018, and 2019 to the Court and the U.S. Attorney’s Office no later than May 1, 2020
(order attached). As I’m sure you know, the IRS extended the filing and payment deadline to July 15,
2020, due to the COVID-19 pandemic. I therefore request that you provide your returns to the Court
and to this office no later than August 1, 2020. If you request an extension, please provide proof that
you requested and received an extension. Thank you.

Best Regards,
                          Allison J.P. Moon
                          Assistant U.S. Attorney
                          Financial Litigation Unit
                          & Bankruptcy
                          111 South Main St, Ste 1800
                          Salt Lake City, UT 84111-2176
                          Direct: (801) 325-3319
                          allison.moon@usdoj.gov
